DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This is a non-final rejection in response to the RCE filed 09/30/2021 and the amendments and arguments filed on 09/07/2021. Claims 1, 3-4, 6-19 and 21-23 are currently pending with claims 1, 10 and 15 amended, claims 2, 5 and 20 canceled and claim 23 new.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see the response, filed 09/07/2021, with respect to objections to the drawings and 112(b) rejections have been fully considered and are persuasive.  The objections to the drawings and 112(b) rejections of 07/08/2021 have been withdrawn in light of amendments to the specification, drawings and claims. 
Applicant's arguments, filed 09/07/2021, with respect to the art rejections have been fully considered but they are not persuasive.
 Examiner contends that the combination of prior art Liang and Lee teaches the limitations as amended in independent claims 1, 10 and 15 and other prior art such as Sterman, US Patent 3,844,678 provides further evidence where outlet cooling holes are optimizable features as known in the art. See rejection to follow regarding amendments to the claims.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the: 
“… a radially outermost wall of the central chamber …” of claim 4; 
“… a radially outermost wall of the tip flag chamber …” of claim 10; 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. While it seems a radial wall is present, it is not clearly labeled.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The limitations “… a radially outermost wall of the central chamber …” of claim 4;  and “… a radially outermost wall of the tip flag chamber …” of claim 10; are not in the specification.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 6-19 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 10 and 15 recites the limitation “… the cumulative cross-sectional area of the skin chamber is greater than twice the cumulative cross-sectional area of the plurality of outlet holes …” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that applicant, at the time the application was filed, had possession of the claimed invention. The originally filed specification describes “the cumulative cross-sectional area of the plurality of skin chambers 112 is more than twice the cumulative cross-sectional area of the plurality of outlet holes 115” and thus the plurality of skin chambers is supported and not just a singular skin chamber as claimed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites the limitation "… the skin chamber …" in lines, 9, 12, 14, 18 and 21-22.  It is unclear if reference is being made to the “a plurality of skin chambers” in line 4 of the claim, this limitation will be interpreted as --the plurality of skin chambers--.
Claim 6 also recites the limitation of “… the skin chamber …” and is indefinite for the same reasons as claim 1 and will be interpreted similarly. 
Claim 1 recites the limitation "… the cumulative cross-sectional area …" in line 13-14 and 14-15 (two instances, to skin chamber and to outlet holes).  There is insufficient antecedent basis for this limitation in the claim. This will be interpreted as --a cumulative cross-sectional area--.
Claim 1 recites the limitation "… the plurality of outlet holes …" in line 15.  It is unclear if reference is being made to the “a skin chamber outlet opening” in line 10 of the claim, this limitation will be interpreted as --a plurality of skin chamber outlet openings--. It should be noted that further limitations would have to be added to the claim to clarify that --the skin chamber outlet opening is one of a plurality of skin chamber outlets--.
Claim 3 recites the limitation "… the internal wall structure …" in line 2.  There is insufficient antecedent basis for this limitation in the claim. This will be interpreted as --an internal wall structure--.
Claim 7 recites the limitation "… the skin chamber is a suction side skin chamber …".  In relation to claim 1, this will be interpreted as --the plurality of skin chambers are suction side skin chambers--.
Claim 8 recites the limitation "… the skin chamber is a leading edge skin chamber …".  In relation to claim 1, this will be interpreted as --the plurality of skin chambers are leading edge skin chambers
Claim 9 recites the limitation "… the skin chamber is one of a plurality of skin chambers …" in line 2. In relation to claim 1, it is unclear the metes and bounds of this limitation and will be interpreted as not relevant to the claim as a plurality of skin chambers were already introduced.
Claim 10 recites the limitation "… the skin chamber …" in lines, 13, 15, 17, 20 and 24.  It is unclear if reference is being made to the “a plurality of skin chambers” in line 4 of the claim, this limitation will be interpreted as --the plurality of skin chambers--.
Claim 11 also recites the limitation of “… the skin chamber …” and is indefinite for the same reasons as claim 10 and will be interpreted similarly.
Claim 10 recites the limitation "… the cumulative cross-sectional area …" in line 15 and 16 (two instances, to skin chamber and to outlet holes).  There is insufficient antecedent basis for this limitation in the claim. This will be interpreted as --a cumulative cross-sectional area--.
Claim 10 recites the limitation "… the plurality of outlet holes …" in line 16.  It is unclear if reference is being made to the “a skin chamber outlet opening” in line 8 of the claim, this limitation will be interpreted as --a plurality of skin chamber outlet openings--. It should be noted that further limitations would have to be added to the claim to clarify that --the skin chamber outlet opening is one of a plurality of skin chamber outlets--.
Claim 10 recites the limitation "… the radially outermost wall of the skin chamber …" in second to last line.  This will be interpreted as --a radially outermost wall of the skin chamber--.
Claim 13 recites the limitation "… internal wall structure …" in line 3.  It is unclear if this limitation is being introduced. This will be interpreted as --an internal wall structure--.
Claim 14 recites the limitation "… the skin chamber is one of a plurality of skin chambers …" in line 2. In relation to claim 10, it is unclear the metes and bounds of this limitation and will be interpreted as not relevant to the claim as a plurality of skin chambers were already introduced.
Claim 15 recites the limitation "… the skin chamber …" in lines, 7-8, 9, and 11.  It is unclear if reference is being made to the “a skin core” in line 2 of the claim, this limitation will be interpreted as --the skin core--.
Claims 21 and 22 also recites the limitation of “… the skin chamber
Claim 15 recites the limitation "… the tip flag chamber …" in lines, 8 and 13.  It is unclear if reference is being made to the “a tip flag core” in line 2 of the claim, this limitation will be interpreted as --the tip flag core--.
Claim 15 recites the limitation "… the internal wall structure …" in line 12.  There is insufficient antecedent basis for this limitation in the claim. This will be interpreted as --a central chamber--.
Claims 3-4, 6-9 and 21-23 are indefinite based on their dependency on claim 1.
Claims 11-14 are indefinite based on their dependency on claim 10.
Claims 16-19 are indefinite based on their dependency on claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 6, 7, 9, 21-23, 10-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,366,394 to Liang (Liang) in view of US Patent 3,844,678 to Sterman et al. (Sterman) and in view of US Patent 5,927,946 to Lee (Lee ‘946).
In Reference to Claim 1
Liang disclose an airfoil (Fig. 1: 10, 14, col 2, ll 31-35) comprising: 
an airfoil body (Fig. 1: of 10 and 14), wherein the airfoil body defines: 
a central chamber (Fig. 1: 19); 
a plurality of skin chambers (Fig. 1: 12, 15, 13, and 16) disposed between the central chamber and an external airfoil surface (Fig. 1: surface of 14); 
a tip end of the airfoil (top of 10 and 14) and a root end of the airfoil (bottom of 10 and 14 and above unlabeled platform), wherein the tip end extends radially (Fig. 1: from bottom to top) from the root end;
a tip flag chamber (Fig. 2: squealer pocket at 25, see also col 2, ll 58-59); and 
a radially extending wall (Annotated Fig. 1: 1 or 2) between the skin chamber and the tip flag chamber, wherein a skin chamber outlet opening (Figs. 2 and 3: 22 or 24) is defined in the wall; 
wherein at a first radial position that is at least one of 90% or greater than 90% of the distance from the root end to the tip end of the airfoil (position of outlets, Annotated Fig. 1, which is certainly higher than 90%), 
the skin chamber (12, 15, 13, and 16) is in fluidic communication with the tip flag chamber (squealer pocket at 25) via the skin chamber outlet opening and the cumulative cross-sectional area of the skin chamber is greater than twice the cumulative cross-sectional area of the plurality of outlet holes (as apparent, the combined area of 12, 15, 13, and 16 being much greater than the combined area of the outlets from 15 and 16); 
wherein the tip flag chamber is radially outward of the central chamber (See Fig. 1);
wherein at a second radial position of less than 50% of the distance from the root end to the tip end of the airfoil (midway of 10 and 14), the skin chamber is fluidically isolated from the central chamber (Fig. 1: wall 10 that isolates 12, 15, 13 and 16 from 19); 
wherein the airfoil body further defines an outlet hole (Figs 2 and 3: 21 or 23), wherein the tip flag chamber is in fluidic communication with the outlet hole (Fig. 1: via 15 and 16); 
wherein the airfoil is configured to direct a majority of cooling circuit air in the skin chamber to exit the airfoil via the skin chamber outlet opening, the tip flag chamber, and the outlet hole (Fig. 1: as having no other outlets along the airfoil). 
Regarding the limitation “… the cumulative cross-sectional area of the skin chamber is greater than twice the cumulative cross-sectional area of the plurality of outlet holes …” the following added evidence is presented to show the recited parameters are optimizable:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Liang wherein the cumulative cross-sectional area of the skin chamber is greater than the cumulative cross-sectional area of the plurality of outlet holes so as to assure adequate cooling of the tip portion of the airfoil of Liang (Sterman: col 3, ll 14-19 and col 6, ll 13-15).
Therefore, regarding the claimed limitations “… the cumulative cross-sectional area of the skin chamber is greater than twice the cumulative cross-sectional area of the plurality of outlet holes …”, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art (such as sizing of outlet holes as taught by Sterman), it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liang such that the cumulative cross-sectional area of the skin chamber is greater than twice the cumulative cross-sectional area of the plurality of outlet holes because such a modification would have been considered a mere design optimization which fails to patentably distinguish over the prior art.
Liang lacks: “… wherein the … outlet hole disposed on a trailing edge of the airfoil …”
Lee ‘946 is also related to an airfoil (Fig. 1: 12) for a gas turbine engine (col 1, ll 5-7) and cooling of the airfoils (col 1, ll 5-7), as the claimed invention, and teaches an outlet hole (Fig. 4: 52) disposed on a trailing edge (26) of the airfoil, wherein a tip flag chamber (46 for instance) is in fluidic communication (col 3, ll 31-41) with the outlet hole.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Liang wherein the outlet hole is disposed on a trailing edge of the airfoil and wherein the tip flag chamber is in fluidic communication with the outlet hole as taught by 

    PNG
    media_image1.png
    987
    802
    media_image1.png
    Greyscale

In Reference Claim 3
Liang in view of Sterman and as modified by Lee ‘946, discloses the airfoil of claim 1, wherein the central chamber (Liang Fig. 1: 19) is entirely defined by the internal wall structure (Liang Fig. 1: 10).
In Reference Claim 4
Liang in view of Sterman and as modified by Lee ‘946, discloses the airfoil of claim 3, wherein the tip flag chamber (Liang Fig. 2: squealer pocket at 25) extends parallel and directly adjacent to a radially outermost tip of the airfoil (Liang Fig. 2: extent of 14 at top), wherein the tip flag chamber is disposed between a radially outermost wall (Liang Fig. 2: of 10 at the top of 19) of the central chamber (Liang Fig. 2: 19) and the radially outermost tip of the airfoil.
In Reference Claim 6
Liang in view of Sterman and as modified by Lee ‘946, discloses the airfoil of claim 1, wherein a radially outermost wall of the skin chamber (Liang Figs 2 and 3: of 10 at top of 15 and 16) is solid and is configured to prevent the cooling circuit air from radially exiting the skin chamber (Liang Figs 2 and 3: with flow exits only through 21-24).
In Reference Claim 7
Liang in view of Sterman and as modified by Lee ‘946, discloses the airfoil of claim 4, wherein the skin chamber is a suction side skin chamber (Liang: col 2, ll 41-45).
In Reference Claim 9
Liang in view of Sterman and as modified by Lee ‘946, discloses the airfoil of claim 4, wherein: 
the skin chamber is one of a plurality of skin chambers (Liang Fig. 4: such as multiples of 12 as shown); 
the skin chamber outlet opening is one of a plurality of skin chamber outlet openings (Liang col 3, ll 3-4, ll17-19, ll 44-49: 22, 24 referred to as holes and row of holes); 
the outlet hole is one of a plurality of outlet holes (Lee ‘946 Fig. 4: 52 and 54 as opened axially and radially); and 
a cumulative cross-sectional area of the plurality of outlet holes (Lee ‘946: size of the holes 52, 54) is less than 50% (very small and less than half as compared to the size of chambers such as 12, 13, 15, and 16 of Liang) of a cumulative cross-sectional area of the plurality of skin chambers (Liang: size of 12, 13, 15, and 16) as measured at a radial span where a majority of the plurality of skin chamber outlet openings are located (Liang Fig. 1: and area mid to top of blade for example).
Additionally, see claim 1 above (regarding optimization).
In Reference Claim 21
Liang in view of Sterman and as modified by Lee ‘946, discloses the airfoil of claim 1, wherein the tip flag chamber (Liang Figs. 2 and 3: squealer pocket at 25) is directly and entirely radially outward of the skin chamber (Liang Fig. 1: 12, 13, 15, 16).
In Reference Claim 22
Liang in view of Sterman and as modified by Lee ‘946, discloses the airfoil of claim 1, wherein the wall is a first wall (Liang Annotated Fig. 1: upper portion of 10 at 1 or 2) that is radially aligned with a second wall (Liang Fig. 1: lower portion of 10 below 1 or 2), wherein the second wall is radially inward of the first wall, wherein the second wall extends radially between the skin chamber (Liang Fig. 1: 12, 13, 15, 16) and the central chamber (Liang Fig. 1: 19).
In Reference Claim 23
Liang in view of Sterman and as modified by Lee ‘946, discloses the airfoil of claim 1, wherein: the airfoil body (Liang: 10 and 14) comprises an external wall structure (Liang: of 14) and internal wall structure (Liang: of 10), wherein the external wall structure comprises wall portions of the airfoil body that are adjacent to the external airfoil surface (Liang: Fig. 1); the internal wall structure comprises wall portions of the airfoil body that are disposed within and extend between the external wall structure (Liang: Fig. 1); and wherein the wall (Liang Annotated Fig. 1: 1 or 2) is a section of the internal wall structure (Liang: 10).

In Reference to Claim 10
Liang disclose a gas turbine engine (col 1, ll 15-17) comprising: 
an airfoil comprising an airfoil body (Fig. 1: of 10 and 14), 
wherein the airfoil body defines: 
a central chamber (Fig. 1: 19); 
a plurality of skin chambers (Fig. 1: 12, 15 or 13, 16) disposed between the central chamber and an external airfoil surface (Fig. 1: of 14); 
a tip end of the airfoil (top of 10 and 14) and a root end of the airfoil (bottom of 10 and 14 and above unlabeled platform), wherein the tip end extends radially (Fig. 1: from bottom to top) from the root end;
a skin chamber outlet opening (Figs 2 and 3: 21 or 23) defined in a radially extending wall (Annotated Fig. 1: 1 or 2); 
a tip flag chamber (Fig. 2: squealer pocket at 25, col 2, ll 58-59) extending parallel to, directly adjacent to, and radially inward of a radially outermost tip of the airfoil (Figs. 2 and 3: top of 10 and 14) such that the radially outermost tip of the airfoil forms a radially outermost wall (Figs. 2 and 3: top portion of 10 and 14) of the tip flag chamber, 
wherein at a first radial position that is at least one of 90% or greater than 90% of the distance from the root end to the tip end of the airfoil (position of outlets, Annotated Fig. 1, which is certainly higher than 90%),
the skin chamber (12, 15, 13, and 16) is in fluidic communication with the tip flag chamber via the skin chamber outlet opening defined in the radially extending wall (Figs. 2 and 3: 12, 13, 15, 16 to 22, 23) and the cumulative cross-sectional area of the skin chamber is greater than twice the cumulative cross-sectional area of the plurality of outlet holes (as apparent, the combine area of 12, 15, 13, and 16 being much greater than the outlets from 15 and 16); 
wherein the radially extending wall (Annotated Fig. 1: 1 or 2) is disposed between the skin chamber and the tip flag chamber (See Fig. 1);
wherein at a second radial position of less than 50% of the distance from the root end to the tip end of the airfoil (midway of 10 and 14), the skin chamber is in fluidic isolation from the central chamber (Fig. 1: wall 10 that isolates 12, 15, 13 and 16 from 19); and
an outlet hole (Figs 2 and 3: 21 or 23), wherein the tip flag chamber is in fluidic communication with the outlet hole (Fig. 1: via 15 and 16); 
wherein a radially outermost wall of the skin chamber (Figs 2 and 3: of 10 at top of 15 and 16) is solid and is configured to prevent cooling circuit air from radially exiting the skin chamber (Liang Figs 2 and 3: with flow exits only through 21-24).
Regarding the limitation “… the cumulative cross-sectional area of the skin chamber is greater than twice the cumulative cross-sectional area of the plurality of outlet holes …” the following added evidence is presented to show the recited parameters are optimizable:
Sterman is also related to cooling of airfoils (Fig. 2: 21) in gas turbine engines (Fig. 1: 10), as the claimed invention, and teaches a cumulative cross-sectional area of the chamber (Fig. 4: 42 for instance) is greater than a cumulative cross-sectional area of a plurality of outlet holes (45 and 55 for instance) and, more importantly, that the outlet holes are sized for adequate cooling of portions of the airfoil (col 3, ll 14-19 and col 6, ll 13-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Liang wherein the cumulative cross-sectional area of the skin chamber is greater than the cumulative cross-sectional area of the plurality of outlet holes so as to assure adequate cooling of the tip portion of the airfoil of Liang (Sterman: col 3, ll 14-19 and col 6, ll 13-15).
Therefore, regarding the claimed limitations “… the cumulative cross-sectional area of the skin chamber is greater than twice the cumulative cross-sectional area of the plurality of outlet holes …”, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art (such as sizing of outlet holes as taught by Sterman), it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liang such that the cumulative cross-sectional area of the skin chamber is greater than twice the cumulative cross-sectional area of the plurality of outlet holes because such a modification would have been considered a mere design optimization which fails to patentably distinguish over the prior art.
Liang lacks: “… the outlet hole disposed on a trailing edge of the airfoil …”
Lee ‘946 is also related to an airfoil (Fig. 1: 12) for a gas turbine engine (col 1, ll 5-7) and cooling of the airfoils (col 1, ll 5-7), as the claimed invention, and teaches an outlet hole (Fig. 4: 52) disposed on a trailing edge (26) of the airfoil, wherein a tip flag chamber (46) is in fluidic communication (col 3, ll 31-41) with the outlet hole.

In Reference Claim 11
Liang in view of Sterman and as modified by Lee ‘946, discloses the gas turbine engine of claim 10, wherein the airfoil is configured to direct a majority of cooling circuit air in the skin chamber to exit the airfoil via the skin chamber outlet opening, the tip flag chamber, and the outlet hole (Liang Fig. 1: as having no other outlets along the airfoil).
In Reference Claim 12
Liang in view of Sterman and as modified by Lee ‘946, discloses the gas turbine engine of claim 10, wherein the tip flag chamber (Liang Figs. 2 and 3: squealer pocket at 25) is radially outward of the central chamber (Liang Fig. 1: 19).
In Reference Claim 13
Liang in view of Sterman and as modified by Lee ‘946, discloses the gas turbine engine of claim 10, wherein the tip flag chamber (Liang Figs. 2 and 3: squealer pocket at 25) is radially inward of the radially outermost tip of the airfoil (Liang Figs. 2 and 3: top of 10 and 14) such that the radially extending wall is an internal wall structure of the airfoil (Liang Annotated Fig. 1: 1 or 2).
In Reference Claim 14
Liang in view of Sterman and as modified by Lee ‘946, discloses the gas turbine engine of claim 10, wherein: 
the skin chamber is one of a plurality of skin chambers (Liang Fig. 4: such as multiples of 12 as shown); 
the skin chamber outlet opening is one of a plurality of skin chamber outlet openings (Liang col 3, ll 3-4, ll17-19, ll 44-49: 22, 24 referred to as holes and row of holes); 
the outlet hole is one of a plurality of outlet holes (Lee ‘946 Fig. 4: 52 and 54 as opened axially and radially); and 
a cumulative cross-sectional area of the plurality of outlet holes (Lee ‘946: size of the holes 52, 54) is less than 50% (very small and less than half as compared to the size of chambers such as 12, 13, 15, and 16 of Liang) of a cumulative cross-sectional area of the plurality of skin chambers (Liang: size of 12, 13, 15, and 16)  as measured at a radial span where a majority of the plurality of skin chamber outlet openings are located (Liang Fig. 1: and area mid to top of blade for example).
In Reference to Claim 15
Liang disclose a method of manufacturing an airfoil (Fig. 1: 10, 14, col 2, ll 31-35, airfoil as formed), the method comprising: 
interconnecting a skin core (Fig. 1: 12, 15 or 13, 16) with a tip flag core (Fig. 1: squealer pocket at 25, col 2, ll 58-59) via a core tie to define a skin chamber outlet opening (Figs. 2 and 3: 22 or 24) in a radially extending wall (Annotated Fig. 1: 1 or 2) between the tip flag core and the skin core, 
wherein the radially extending wall is an internal wall structure (Annotated Fig. 1: 1 and 2), 
wherein the tip flag core is disposed radially outward of a central chamber core (Fig. 1: 19),
wherein the airfoil comprises 
a tip end of the airfoil (top of 10 and 14) and a root end of the airfoil (bottom of 10 and 14 and above unlabeled platform), wherein the tip end extends radially (Fig. 1: from bottom to top) from the root end,
wherein at a first radial position that is at least one of 90% or greater than 90% of the distance from the root end to the tip end of the airfoil (position of outlets, Annotated Fig. 1, which is certainly higher than 90%), 
the skin chamber (12, 15, 13, and 16) is in fluidic communication with the tip flag chamber (squealer pocket at 25) via the skin chamber outlet opening and the cumulative cross-sectional area of the skin chamber is greater than twice the cumulative cross-sectional area of the plurality of outlet holes (as apparent, the combine area of 12, 15, 13, and 16 being much greater than the outlets from 15 and 16), 
and wherein at a second radial position of less than 50% of the distance from the root end to the tip end of the airfoil (midway of 10 and 14), the skin chamber is in fluidic isolation from the central chamber (Fig. 1: wall 10 that isolates 12, 15, 13 and 16 from 19), and 
defining an outlet hole (Figs 2 and 3: 21 or 23) of a tip flag chamber (Fig. 1: squealer pocket at 25, col 2, ll 58-59).
Regarding the limitation “… the cumulative cross-sectional area of the skin chamber is greater than twice the cumulative cross-sectional area of the plurality of outlet holes …” the following added evidence is presented to show the recited parameters are optimizable:
Sterman is also related to cooling of airfoils (Fig. 2: 21) in gas turbine engines (Fig. 1: 10), as the claimed invention, and teaches a cumulative cross-sectional area of the chamber (Fig. 4: 42 for instance) is greater than a cumulative cross-sectional area of a plurality of outlet holes (45 and 55 for instance) and, more importantly, that the outlet holes are sized for adequate cooling of portions of the airfoil (col 3, ll 14-19 and col 6, ll 13-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Liang wherein the cumulative cross-sectional area of the skin chamber is greater than the cumulative cross-sectional area of the plurality of outlet holes so as to assure adequate cooling of the tip portion of the airfoil of Liang (Sterman: col 3, ll 14-19 and col 6, ll 13-15).
Therefore, regarding the claimed limitations “… the cumulative cross-sectional area of the skin chamber is greater than twice the cumulative cross-sectional area of the plurality of outlet holes …”, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art (such as sizing of outlet holes as taught by Sterman), it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liang such that the cumulative cross-sectional area of the skin chamber is greater than twice the cumulative cross-sectional area of the plurality of outlet holes because such a modification would have been considered a mere design optimization which fails to patentably distinguish over the prior art.
Liang lacks: “… the outlet hole disposed on a trailing edge of the airfoil …”
Lee ‘946 is also related to an airfoil (Fig. 1: 12) for a gas turbine engine (col 1, ll 5-7) and cooling of the airfoils (col 1, ll 5-7), as the claimed invention, and teaches an outlet hole (Fig. 4: 52) of a tip flag chamber (46) disposed on a trailing edge (26) of the airfoil.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Liang wherein the outlet hole of the tip flag chamber is disposed on a trailing edge of the airfoil as taught by Lee ‘946, so as to provided sufficient cooling to the trailing edge of the airfoil and relative to the tip flag chamber (Lee ‘946: col 3, ll 31-41).
In Reference Claim 16
Liang in view of Sterman and as modified by Lee ‘946, discloses the method of claim 15, wherein the tip flag core (Liang Fig. 1: squealer pocket at 25, col 2, ll 58-59) extends substantially perpendicular to the skin core (Liang Fig. 1: 12, 15 or 13, 16).
In Reference Claim 17
Liang in view of Sterman and as modified by Lee ‘946, discloses the method of claim 15, wherein the tip flag core (Liang Fig. 1: squealer pocket at 25, col 2, ll 58-59) extends parallel and directly adjacent to a radially outermost tip of the airfoil (Liang Figs. 2 and 3: top of 10 and 14).
In Reference Claim 19
Liang in view of Sterman and as modified by Lee ‘946, discloses the method of claim 15, wherein the skin core is a suction side skin core (Liang: col 2, ll 41-45).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,366,394 to Liang (Liang) in view of US Patent 3,844,678 to Sterman et al. (Sterman) and in view of US Patent 5,927,946 to Lee (Lee ‘946) as applied to claim 4 above, and further in view of US Patent 5,660,524 to Lee et al. (Lee ‘524).
In Reference Claim 8
Liang in view of Sterman and as modified by Lee ‘946, discloses the airfoil of claim 4, except, “… wherein the skin chamber is a leading edge skin chamber …”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Liang wherein the skin chamber is (also) a leading edge skin chamber as taught by Lee ‘524, so as to carry heat away from the leading edge of the airfoil (Lee ‘524: col 2, ll 7-
11 and col 4, ll 18-35).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,366,394 to Liang (Liang) in view of US Patent 3,844,678 to Sterman et al. (Sterman) and in view of US Patent 5,927,946 to Lee (Lee ‘946) as applied to claim 15 above, and further in view of US Patent 7,632,062 to Harvey et al. (Harvey).
In Reference Claim 18
Liang in view of Sterman and as modified by Lee ‘946, discloses the method of claim 15, except, “… wherein a radially outermost side of the skin core is free of film hole features …”
	Harvey is also related to an airfoil (Fig. 3A: 31) for a gas turbine engine (Fig. 1: 10) and cooling of the airfoils (col 1, ll 62-67), as the claimed invention, and teaches wherein a radially outermost side (i.e. wall at top of 83) of the skin core (Fig. 9: 83) is free of film hole feature.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Liang wherein the radially outermost side of the skin core is free of film hole features as taught by Harvey, so as to tailor cooling of the airfoil by controlling the flow of cooling fluid as discharged from cooling chambers, channels and passages and managing cooling hotter than normal section of the airfoil (Harvey: col 6, ll 26-30, for example, in tailoring cooling hot portions).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show cooling configurations in turbine airfoils including art known sizing of cooling holes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516. The examiner can normally be reached Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745